C. D. TIumaeao. Administración judicial.
(Por la Corte, a propuesta del
Juez Asopiado Sr. Snyder.)
Por cuanto, el peticionario y apelante en este caso de adminis-tración judicial ha apelado de parte de una resolución de la corte inferior fechada Io. de octubre de 1941, la cual (a) deniega la “re-consideración radicada por el peticionario en diciembre 28, 1938, para anular la orden de esta Corte, de diciembre 12, 1938, ordenando al administrador judicial a mensurar, cercar y retener bajo su poder y posesión, de la finca de 13 cuerdas, a que se contrae el pleito civil ante esta misma corte, Núm. 14105, solamente 8y2 cuerdas que se des-criben en dicha orden, ordenando, a su vez, dar posesión del resto de dicha finca, a su dueña Elias Rodríguez, cónyuge supérstite de Ni-casio Cartagena, para que dicho resto quede a la libre disposición fuera de esta administración”, y (5) declara nulos y sin efecto legal alguno, dos embargos trabados sobre bienes en administración judicial;
Por Cuanto, la parte apelada ha presentado una moción de deses-timación de dicha apelación, alegando entre otras cosas, que dicha resolución resolviendo una moción de reconsideración no es apelable de acuerdo con el artículo 295, inciso 3, Código de Enjuiciamiento Civil;
Por tanto, se declara con lugar la moción de desestimación en cuanto a la parte (a) de dicha resolución por no ser ella una de las resoluciones o providencias apelables que enumera el apartado 3 del artículo 295, supra, y sin lugar dicha moción en cuanto a la desesti-mación de la parte (b) de dicha resolución por ser ésta una “anu-lando. ... un embargo” que está incluida entre las resoluciones ape-lables que enumera el ya mencionado inciso del artículo 295, supra.